 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       CITIZENS FOR CLEAN AIR, a project of
       ALASKA COMMUNITY ACTION ON
 8
       TOXICS, and SIERRA CLUB,
 9                           Plaintiffs,
10         v.
                                                        C18-1803 TSZ
11     ANDREW WHEELER, in his official
       capacity as Acting Administrator of the          MINUTE ORDER
12     United States Environmental Protection
       Agency, and CHRIS HLADICK, in his
13     official capacity as Regional Administrator
       of the United States Environmental
14     Protection Agency Region 10,
15                           Defendants.

16
        The following Minute Order is made by direction of the Court, the Honorable
17 Thomas S. Zilly, United States District Judge:
            (1)    The Parties’ second stipulated motion to modify briefing schedule, docket
18
     no. 18, is GRANTED, and the deadlines set by the Court’s March 1, 2019, Minute Order,
     docket no. 15, are amended as follows:
19
   Plaintiffs’ Motion for Summary Judgment must be filed by                June 13, 2019
20 (and noted on the motion calendar for August 9, 2019)

21 Defendants’ Response to Plaintiffs’ Motion and
   Cross-Motion for Summary Judgment must be filed by                        July 8, 2019
22

23

     MINUTE ORDER - 1
 1 Plaintiffs’ Reply in support of their Motion for Summary
   Judgment and Response to Defendants’ Cross-Motion for
 2 Summary Judgment must be filed by                                        July 22, 2019

 3 Defendants’ Reply in support of their Cross-Motion for
   Summary Judgment must be filed by                                     August 6, 2019
 4
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 5 record.
           Dated this 30th day of April, 2019.
 6

 7                                                  William M. McCool
                                                    Clerk
 8
                                                    s/Karen Dews
 9                                                  Deputy Clerk

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
